DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
In the amendment dated 29 June 2022, the following has occurred: Claims 1, 6, 8-11, 13, 14, 16, 17, 22-25, 29, and 30 have been amended; claims 2-4, 7, 12, 20-21, and 26-27 have been canceled; claims 31-47 have been added.
Claims 1, 5, 6, 8-11, 13-19, 22-25, and 28-47 are pending.

Allowable Subject Matter
Claims 1, 5, 6, 8-11, 13-19, 22-25, and 28-47 allowed.
The following is an examiner’s statement of reasons for allowance:
All previous rejections have been withdrawn in view of applicant’s amendments and remarks, dated 16 June 2022.
Regarding 101, applicant’s arguments regarding the currently pending claims are persuasive.  
Regarding 103, applicant’s arguments regarding the clarified features of the combination of elements in the currently pending claims are persuasive.  The closest prior art is understood to be the prior art of record.  A search of available art fails to yield a reference or combination of references which would make the combination obvious.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN W DURANT whose telephone number is (571)272-6436. The examiner can normally be reached 8:30-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571)270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN DURANT/Primary Examiner, Art Unit 3619